ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
Diana Prince Construction, Inc.              )       ASBCA No. 61081
                                             )
Under Contract No. W912P5- l 5-C-OOO 1       )

APPEARANCES FOR THE APPELLANT:                       Eric Whytsell, Esq.
                                                     Rodney Stieger, Esq.
                                                      Jackson Kelly PLLC
                                                      Denver, CO

APPEARANCES FOR THE GOVERNMENT:                      Thomas J. Warren, Esq.
                                                      Acting Engineer Chief Trial Attorney
                                                     Bonnie B. Jagoditz, Esq.
                                                      Engineer Trial Attorney
                                                      U.S. Army Engineer District, Nashville

                                  ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 17 October 201 7




                                                   oministrative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61081, Appeal of Diana Prince
Construction, Inc., rendered in conformance with the Board's Charter.

       Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals